Case: 19-50191      Document: 00515265604         Page: 1    Date Filed: 01/09/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 19-50191
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                          January 9, 2020
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

DARRELL WAYNE LOVE,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 6:18-CR-142-1


Before HIGGINBOTHAM, HO, and ENGELHARDT, Circuit Judges.
PER CURIAM: *
       Darrell Wayne Love pleaded guilty to possession with the intent to
distribute 50 grams or more of methamphetamine, in violation of 21 U.S.C.
§ 841, and was sentenced at the low end of the guidelines range to 151 months
of imprisonment. He now challenges his sentence, seemingly complaining that
the district court failed to provide adequate reasons, and he requests that his
sentence be vacated.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-50191    Document: 00515265604     Page: 2   Date Filed: 01/09/2020


                                 No. 19-50191

      Because Love did not raise his current claims in the district court, review
is limited to plain error. See United States v. Mondragon-Santiago, 564 F.3d
357, 361 (5th Cir. 2009). Love must show a forfeited error that is clear or
obvious and that affected his substantial rights. Id. at 364-65. If he does, this
court has the discretion to correct the error and should do so if it “seriously
affects the fairness, integrity or public reputation of judicial proceedings.”
Rosales-Mireles v. United States, 138 S. Ct. 1897, 1905 (2018) (internal
quotation marks and citation omitted).
      Despite citing law applicable to the procedural reasonableness of the
sentence imposed, Love fails to sufficiently brief any challenge to the adequacy
of the district court’s stated reasons for imposing sentence, and he has
therefore abandoned the claim. United States v. Scroggins, 599 F.3d 433, 446-
47 (5th Cir. 2010). Instead, Love urges that the facts in the Presentence Report
indicate that his girlfriend, not he, was involved in drug distribution and thus
that the district court erred in sentencing him under §§ 841(a)(1) and (b)(1)(B).
      Love pleaded guilty to facts establishing his possession of the drugs with
the intent to distribute and the applicability of §§ 841(a)(1) and (b)(1)(B). His
sworn statements at rearraignment “carry a strong presumption of verity.”
Blackledge v. Allison, 431 U.S. 63, 74 (1977). Love does not seek to overcome
that presumption or otherwise argue that his plea was unknowing or
involuntary, and he has therefore abandoned any such claim. See Scroggins,
599 F.3d at 446-47.
      Love has not demonstrated any error, plain or otherwise, in the district
court’s judgment. Accordingly, the judgment is AFFIRMED.




                                       2